Name: Commission Regulation (EEC) No 1265/90 of 14 May 1990 amending Regulation (EEC) No 429/90 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community
 Type: Regulation
 Subject Matter: consumption;  foodstuff;  processed agricultural produce;  agricultural policy;  food technology
 Date Published: nan

 Avis juridique important|31990R1265Commission Regulation (EEC) No 1265/90 of 14 May 1990 amending Regulation (EEC) No 429/90 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community Official Journal L 124 , 15/05/1990 P. 0034 - 0034 Finnish special edition: Chapter 3 Volume 32 P. 0184 Swedish special edition: Chapter 3 Volume 32 P. 0184 *****COMMISSION REGULATION (EEC) No 1265/90 of 14 May 1990 amending Regulation (EEC) No 429/90 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 3879/89 (2), and in particular Article 7a (3) thereof, Whereas, pursuant to Commission Regulation (EEC) No 429/90 (3), an aid is granted for concentrated butter intended for direct consumption in the Community; whereas it should be specified that the aid is to be granted for concentrated butter meeting the specifications in the Annex to that Regulation; whereas, for reasons of fairness, this Regulation should be made applicable from the date of entry into force of Regulation (EEC) No 429/90; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Article 1 (1) of Regulation (EEC) No 429/90 is hereby replaced by the following: '1. An aid shall be granted for concentrated butter produced in an establishment approved in accordance with Article 9 and made from either cream or butter manufactured in the Community, such concentrated butter meeting the specifications in the Annex hereto, provided that in the case of butter, the latter has not been the subject of buying in by intervention agencies or of private storage aids. The concentrated butter shall be intended for direct consumption in the Community.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 378, 27. 12. 1989, p. 1. (3) OJ No L 45, 21. 2. 1990, p. 8.